Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Claim Analysis 

	Limitations in the patented claim that do not limit the pending claim are underlined.  	Limitations in the pending claim that do not limit the patented claim are underlined.


Patented claim 1, USP 10968126
Pending claim 1
A produced water treatment method comprising:

introducing produced water into a unit to subject the produced water to micro gas bubbles, the unit selected from the group consisting of flocculation dissolved gas floatation, dissolved air floatation, induced gas floatation, froth floatation and combinations thereof to remove contaminates and concentrate lithium; 

adding coagulants and pH control to precipitate magnesium and calcium compounds;

removing of magnesium and calcium compounds; 

introducing the produced water and particular microorganisms into a second vessel of a moving bed biofilm reactor to be disposed on carriers in the second vessel; 

introducing nutrients into the second vessel for the microorganisms; 

concurrently subjecting produced water that includes organic materials therein, in the second vessel, to: 

a biological water treatment process that removes a first set of organic materials from the 
produced water, wherein the biological water treatment process comprises removing the first set of organic materials by the microorganisms, the first set of organic materials comprise aqueous phase organic materials, wherein the carriers are circulating in the produced water; 
and 

a physical water treatment process that removes a second set of organic materials from the produced water.
A produced water treatment method comprising:

introducing produced water into a unit to subject the produced water to micro gas bubbles, the
unit selected from the group consisting of flocculation dissolved gas floatation, dissolved air
floatation, induced gas floatation, froth floatation and combinations thereof to remove
contaminates and concentrate metals;

adding coagulants and pH control to precipitate magnesium and calcium compounds;

removing of magnesium and calcium compounds;

introducing the produced water and particular microorganisms into a second vessel of a moving
bed biofilm reactor to be disposed on carriers in the second vessel;

introducing nutrients into the second vessel for the microorganisms;

concurrently subjecting produced water that includes organic materials therein, in the second
vessel, to:

a biological water treatment process that removes a first set of organic materials from the
produced water, wherein the biological water treatment process comprises removing the first
set of organic materials by the microorganisms, the first set of organic materials comprise
aqueous phase organic materials, wherein the carriers are circulating in the produced water;
and

a physical water treatment process that removes a second set of organic materials from the
produced water.



Patented claim 12, USP 10968126
Pending claim 12
A produced water treatment method comprising:

introducing produced water into a first vessel of a unit to subject the produced water to micro gas bubbles, the unit selected from the group consisting of flocculation, dissolved gas floatation, dissolved air floatation, induced gas floatation, froth floatation and combinations thereof to remove contaminates and concentrate lithium; 

adding coagulants and pH control to precipitate magnesium and calcium compounds;

removing magnesium and calcium compounds; 

introducing the produced water particular microorganisms into a second vessel of a moving bed biofilm reactor to be disposed on carriers in the second vessel;

introducing nutrients into the second vessel for the microorganisms;

concurrently subjecting produced water that includes organic materials therein, in a vessel, to: 

a biological water treatment process that removes aqueous phase organic materials from the 
produced water using microorganisms circulating in the produced water on carriers; and 

a physical water treatment process that removes non-aqueous phase liquid organic materials or volatile phase organic materials from the produced water, wherein the physical water treatment process comprises:

sparging a gas through the produced water, the sparging of the gas causing (a) a coalescing of the non-aqueous phase liquid organic materials so that the non-aqueous phase liquid organic materials settle on a surface of the produced water or (b) vapor stripping of the volatile phase organic materials so that the volatile phase organic materials move to a location above the surface of the produced water.
 A produced water treatment method comprising:

introducing produced water into a first vessel of a unit to subject the produced water to micro gas bubbles, the unit selected from the group consisting of flocculation, dissolved gas floatation, dissolved air floatation, induced gas floatation, froth floatation and combinations
thereof to remove contaminates and concentrate metals;

adding coagulants and pH control to precipitate magnesium and calcium compounds;

removing magnesium and calcium compounds;

introducing the produced water particular microorganisms into a second vessel of a moving
bed biofilm reactor to be disposed on carriers in the second vessel;

introducing nutrients into the second vessel for the microorganisms;

concurrently subjecting produced water that includes organic materials therein, in a vessel, to:

a biological water treatment process that removes aqueous phase organic materials from the
produced water using microorganisms circulating in the produced water on carriers; and

a physical water treatment process that removes non-aqueous phase liquid organic materials or volatile phase organic materials from the produced water, wherein the physical water treatment process comprises:

sparging a gas through the produced water, the sparging of the gas causing (a) a coalescing of the non-aqueous phase liquid organic materials so that the non-aqueous phase liquid organic materials settle on a surface of the produced water or (b) vapor stripping of the volatile phase organic materials so that the volatile phase organic materials move to a location above the
surface of the produced water.



Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 12, respectively, of U.S. Patent No. 10,968,126.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the pending claims encompasses its corresponding patented claim insofar as the term “metals” recited in the pending claims is broader in scope than “lithium” recited in the patented claims.  Pending claims 2 – 11 and pending claims 13 – 20 are similarly rejected as corresponding to patented claims 2 -11 and patented claims 13 – 20, respectively.

Objection to Drawings
	Objection is made to the drawings because in Fig. 7, the words “organics” is missing at the indicated location:

    PNG
    media_image1.png
    155
    531
    media_image1.png
    Greyscale


Prior Art Disclosures
US 20200299805 to McEachern describes in its priority document, I.e., 62/525361 filed 6/27/2017 (attached), the following subject matter: 
	A produced water treatment method [0001] for recovering metals [0004] [0007] and optimally reclaims water [0002] [0007], comprising:
	introducing metals-laden produced water [0001] from tank 122 [0009] (Fig. 3) into a surfactant / compressed air flotation unit 124 [0009] to remove contaminates, e.g., “oil and fine colloidal solids” [0009] and metals;1
	adding pH control, e.g., sodium hydroxide or calcium hydroxide [0010], at point 142 to precipitate magnesium, as magnesium hydroxide, and calcium compounds [0010];
	removing magnesium and calcium compounds “by centripetal force or filtration” or a combination of first centripetal force followed by ultrafiltration [0010];
	adsorbing metals onto adsorbents at batch reactors 148 [0012], 
	separating the metals-laden adsorbent from the residual fluid at separator 152, and
	passing the separated residual fluid from which the metals have been removed “to additional water treatment for reuse as a resource, or disposed of / discharged to the environment” [0013].
	McEachern does not describe the compressed air flotation unit as having been selected from the group consisting of flocculation dissolved gas floatation, dissolved air floatation, induced gas floatation, froth floatation and combinations thereof.  
	McEachern does not describe adding coagulants to precipitate Mg/Ca.
	McEachern does not describe introducing the produced water and particular microorganisms into a second vessel of a moving bed biofilm reactor to be disposed on carriers in the second vessel; introducing nutrients into the second vessel for the microorganisms; concurrently subjecting produced water that includes organic materials therein, in the second vessel, to: a biological water treatment process that removes a first set of organic materials from the produced water, wherein the biological water treatment process comprises removing the first set of organic materials by the microorganisms, the first set of organic materials comprise aqueous phase organic materials, wherein the carriers are circulating in the produced water; and a  physical water treatment process that removes a second set of organic materials from the produced water.

    PNG
    media_image2.png
    904
    1295
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    615
    1027
    media_image3.png
    Greyscale

	The prior art does not suggest combining the biotreatment method admitted by applicant to be prior art (Fig. 1 – 3 of this application) with the metals recovery method of McEachern without reliance on impermissible hindsight gleaned from applicant’s own disclosures that are not prior art vis-à-vis this pending application. 

Objection to the Specification
Objection is made to the specification:  At [0001], “U.S. Pat. No. 10,968126on April” should be replaced by --  U.S. Pat. No. 10,968,126 on April --.
At [0013], “a water” should be replaced by – a prior art water – because Fig. 1 bears the legend, “Prior Art”.
At [0014], “a process” should be replaced by – a prior art process – because Fig. 2 bears the legend, “Prior Art”.
At [0015], “illustrates carriers” should be replaced by – illustrates prior art 
carriers  – because Fig. 3 bears the legend, “Prior Art”.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph [0009] does not explicitly disclose that the metals lifted into the lighter fraction by the rising air bubbles, but it is clear from [0012] that the metals make their way to the surge tank 146 [0012].